     Case 3:19-cr-00083-M Document 244 Filed 08/03/20       Page 1 of 2 PageID 1977



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )   No. 3:19-cr-083-M-1
                                            )   Chief Judge Barbara M. G. Lynn
RUEL M. HAMILTON                            )




                  MR. HAMILTON’S NOTICE OF NON-OPPOSITION
                  TO THE GOVERNMENT’S MOTION TO UNSEAL




Abbe David Lowell, Bar No. 358651DC             Mark S. Werbner, Bar. No. 21179700TX
Christopher D. Man, Bar No. 453553DC            Dion J. Robbins, Bar No. 24114011TX
Kaitlin A. Pierce, Bar No. 242020DC             WINSTON & STRAWN LLP
WINSTON & STRAWN LLP                            2121 N. Pearl Street Suite 900
1901 L Street, N.W.                             Dallas, Texas 75201
Washington, DC 20036                            MWerbner@winston.com
ADLowell@winston.com                            214-453-6100 (ph)
202-282-5000 (ph)                               214-453-6400 (fax)
202-282-5100 (fax)

                         Counsel for Defendant Ruel M. Hamilton
  Case 3:19-cr-00083-M Document 244 Filed 08/03/20                   Page 2 of 2 PageID 1978



       After further evaluating the Government’s Motion to Unseal Documents (the “Motion”)

(Dkt. 237), Mr. Hamilton, by and through his attorneys, states that he does not oppose the Motion.



Dated: August 3, 2020

                                      Respectfully submitted,

/s/ Abbe David Lowell
Abbe David Lowell, Bar No. 358651DC                   Mark S. Werbner, Bar. No. 21179700TX
Christopher D. Man, Bar No. 453553DC                  Dion J. Robbins, Bar No. 24114011TX
Kaitlin A. Pierce, Bar No. 242020DC                   WINSTON & STRAWN LLP
WINSTON & STRAWN LLP                                  2121 N. Pearl Street Suite 900
1901 L Street, N.W.                                   Dallas, Texas 75201
Washington, DC 20036                                  MWerbner@winston.com
ADLowell@winston.com                                  214-453-6100 (ph)
202-282-5000 (ph)                                     214-453-6400 (fax)
202-282-5100 (fax)

                             Counsel for Defendant Ruel M. Hamilton



                                 CERTIFICATE OF SERVICE

       I certify that on August 3, 2020, a copy of the foregoing was filed with the Court’s

electronic case filing system, thereby effecting service on counsel for all parties.

                                       /S/Abbe David Lowell
                                       Abbe David Lowell




                                                  1
